In the
         United States Court of Appeals
                      For the Seventh Circuit


No. 07-3883

ZVONKO STEPANOVIC,

                                                           Petitioner,

                                  v.

MICHAEL B. MUKASEY,

                                                        Respondent.
                             __________

                  Petition for Review of an Order
               of the Board of Immigration Appeals.
                         No. A79-766-597
                             __________

       ON MOTION FOR STAY OF RUNNING OF
        VOLUNTARY DEPARTURE PERIOD AND
    RESPONDENT’S OPPOSITION TO PETITIONER’S
    MOTION FOR STAY OF RUNNING OF VOLUNTARY
                DEPARTURE PERIOD
                    __________

                       DECEMBER 21, 2007*
                           __________


     *
         This opinion is being released initially in typescript form.
No. 07-3883                                                   Page 2


      Before FLAUM, RIPPLE and ROVNER, Circuit Judges.

       PER CURIAM. This matter is before the court on the
petitioner’s motion for stay of running of voluntary departure
period, filed by counsel for the petitioner on November 30, 2007 and
on the respondent’s opposition to petitioner’s motion for stay of
running of voluntary departure period, filed by counsel for the
respondent on December 13, 2007.

       Voluntary departure is an alternative to removal, which
allows an alien to leave the United States at his or her own expense
within a certain period of time. 8 U.S.C. § 1229c(a), (b). Once
voluntary departure has been granted by the immigration service,
this court may toll the voluntary departure period pending appeal.
Lopez-Chavez v. Ashcroft, 383 F.3d 650, 654 (7th Cir. 2004). A
petitioner seeking a stay of voluntary departure must demonstrate
that he is likely to succeed on the merits. Lopez-Chavez, 383 F.3d
at 654-55; Sofinet v. INS, 188 F.3d 703, 706 (7th Cir. 1999).

        Mr. Stepanovic makes no attempt to describe his arguments
on appeal, let alone demonstrate that he would succeed on the
merits. Zvonko Stepanovic’s three-paragraph motion does nothing
more than make a general request for a stay. The motion and
attached affidavit from counsel even fail to state what type of relief
Mr. Stepanovic sought before the immigration courts, noting only
that his “relief application” was denied. This court has repeatedly
noted that a motion to stay removal that does not set forth
information needed for this court to properly adjudicate the matter
will be denied. See Zheng v. Mukasey, No. 07-3673, 2007 U.S. App.
LEXIS 26137 (7th Cir. Nov. 9, 2007); Koutcher v. Gonzales, 494
F.3d 1133, 1134 (7th Cir. 2007). A bare-bones motions seeking a
stay of voluntary departure is equally unhelpful. Without more
information, this court cannot assess the likelihood that Mr.
No. 07-3883                                                    Page 3

Stepanovic could succeed in demonstrating that the BIA erred by
dismissing his appeal.

      Accordingly, it is ordered that this motion is denied.

                                              MOTION DENIED